      Case 2:21-cv-00902-APG-DJA Document 7 Filed 07/08/21 Page 1 of 3



 1    JEREMY J. THOMPSON
      Nevada Bar No. 12503
 2    CLARK HILL PLLC
      3800 Howard Hughes Drive, Suite 500
 3    Las Vegas, Nevada 89169
      E-mail: jthompson@clarkhill.com
 4    Telephone: (702) 862-8300
      Facsimile: (702) 862-8400
 5    Attorney for Defendant
      National Consumer Telecom & Utilities
 6    Exchange, Inc.
 7

 8                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 9
     BONNIE MCNEESE,                                 )   Case No. 2:21-cv-00902-APG-DJA
10                                                   )
                                                     )
11                              Plaintiff,           )
                                                     )
12   vs.                                             )   JOINT MOTION FOR EXTENSION OF
                                                     )   TIME FOR DEFENDANT NATIONAL
13                                                   )   CONSUMER TELECOM & UTILITIES
   NATIONAL CONSUMER TELECOM &                       )   EXCHANGE, INC. TO FILE ANSWER
14 UTILIES EXCHANGE, INC,                            )
                                                     )
                                Defendant.           )   SECOND REQUEST
15
                                                     )
16

17           Defendant National Consumer Telecom & Utilities Exchange, Inc. (“NCTUE”) has

18    requested an extension of time to answer, move or otherwise respond to the Complaint in this

19    matter, to which Plaintiff has no opposition. Accordingly, pursuant to LR IA 6-2, IT IS HEREBY

20    STIPULATED AND AGREED to by and among counsel, that NCTUE’s time to answer, move or

21    otherwise respond to the Complaint in this action is extended from July 8, 2021 through and

22    including August 9, 2021. The request was made by NCTUE so that the parties may have

23    ...

24    ...

25    ...

26    ...

27    ...

28    ...
     Case 2:21-cv-00902-APG-DJA Document 7 Filed 07/08/21 Page 2 of 3



 1   additional time to engage in settlement discussion, and Plaintiff approves. This stipulation is filed

 2   in good faith and not intended to cause delay.

 3          Respectfully submitted, this 8th day of July, 2021.

 4

 5   CLARK HILL PLLC                                        No opposition
 6   By: /s/Jeremy J. Thompson                              David H. Krieger, Esq.
     Jeremy J. Thompson                                     Nevada Bar No. 9086
 7   Nevada Bar No. 12503                                   Shawn Miller, Esq.
 8   3800 Howard Hughes Pkwy,                               Nevada Bar No. 7825
     Suite 500                                              KRIEGER LAW GROUP, LLC
 9   Las Vegas, NV 89169                                    2850 W. Horizon Ridge Blvd., Suite 200
     Tel: (702) 862-8300                                    Henderson, NV 89052
10   Fax: (702) 862-8400                                    Phone: (702) 848-3855
     Email: jthompson@clarkhill.com                         Fax: (702) 385-5518
11
                                                            Email: dkrieger@kriegerlawgroup.com
12   Attorney for Defendant National Consumer               Email: smiller@kriegerlawgroup.com
     Telecom & Utilities Exchange, Inc.                     Attorneys for Plaintiff
13

14

15

16

17
     IT IS SO ORDERED:
18

19
     __________________________
20   United States Magistrate Judge

21            July 9, 2021
     DATED: __________________
22

23

24

25

26

27

28

                                                      -2-
     Case 2:21-cv-00902-APG-DJA Document 7 Filed 07/08/21 Page 3 of 3



 1                                   CERTIFICATE OF SERVICE

 2          I hereby certify that a true and exact copy of the foregoing has been served this 8 th day of

 3   July, 2021, via CM/ECF, upon all counsel of record:

 4

 5
                                                  By: /s/Jeremy J. Thompson
 6                                                Jeremy J. Thompson
                                                  Nevada Bar No. 12503
 7                                                3800 Howard Hughes Pkwy, Suite 500
                                                  Las Vegas, NV 89169
 8                                                Tel: (702) 862-8300
 9                                                Fax: (702) 862-8400
                                                  Email: jthompson@clarkhill.com
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    -3-
